Third District Court of Appeal
                               State of Florida

                        Opinion filed December 23, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D18-2581
                          Lower Tribunal No. 14-8365
                             ________________


                               Maria Capeles,
                                    Appellant,

                                        vs.

                          Bank of America, N.A.,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Spencer Eig,
Judge.

      Dennis A. Donet, P.A., and Dennis A. Donet, for appellant.

      Kelley Kronenberg and Jacqueline Costoya Guberman (Fort Lauderdale), for
appellee.


Before SCALES, MILLER and LOBREE, JJ.

      PER CURIAM.

      Affirmed. See Hayes v. Reverse Mortg. Sols., Inc., 260 So. 3d 391, 395 (Fla.
3d DCA 2018) (holding that Bartram v. U.S. Bank National Ass’n, 211 So. 3d 1009,

1019 (Fla. 2016), applied where mortgage at issue contained optional acceleration

clause and note had definitive maturation date); Nationstar Mortg. LLC v. LHF

Hudson, LLC, 271 So. 3d 1073, 1077 (Fla. 3d DCA 2019) (“As Bartram . . . did not

change the law in Florida regarding the application of the statute of limitations in

foreclosure actions, . . . Nationstar’s complaint [sufficiently] allege[d] that Hudson

‘defaulted under the Note and Mortgage by failing to pay the payment due January

[1], 2008 and all subsequent payments.’”).




                                          2